OFFICE      OF THE   ATI’ORNEY        GENERAL        OF TEXAS




Boaorablo    Qeo. U. Cox
State Health Of2ioor
dP&l.n, Tsua
tear Sit I




                                                             be above amttor
ha@ been r,ooltob                                            ,   w0 qu0t0   ima
y o ur r eq uer t
                l#.i

                                                ed in a 0a 8State
                                                lioatloa to th e




                                   ther rouon       that     rrnmraal
                                opagatdl aad rpread amon&
                              le a nd tralaoor.  ‘Ih rla m-
                             tht     th0 stOt0     aoalth orrioor
                            horfty       la prorldiag eoontrol or
      fnrootloar     and rontyloar          &lrorr*r       in war arear*
            -Aa allotaont     la the full amouat rrquortod
      8ar boon eade and itie       ham bwa nquirltlormd~
      the ln8tltutioa     ~111 be opsmd ?or the r#ooptlon


                                     .
Bonorable Uao. fr Cox, Pago 2


     or   p6ti0nt8       toa8r.       A 8t8rr 0r rurgoons, nuraos,
     adalnlrtratorr              and holporr   her boon rsrrmblod.
     Fund8    will      Bo roooiro4      and obligation8      ~111 mature
    ~ith l8 l        rowtkfr.
           90 rl8h 7ou to rdrlso u8 whotbr    upon ro-
     0Oipt 0r the80 rPnd8 no 820 rrqulrod 47 law to
     deporlt thm ln the hat. Tro8w-y      urd whether 1
     the oxpondlturo oi there fundr molli bo madeuador
     tbr rnlO8, rrgolatlonr  aBd 18WB &O*Ord.ft#~the ox-
     pondituro 0r 0thor Stat0 rmd8.    The80 rondo 8m
     subjeot        to todonl        audit,



            submotion 10 or Seotloa 2 Qoaorsl P~QV~~OSUJ
Seaato Blll Nor 42) Tho Doputruntd      Avpropriation Bill’
47th Isgirlature,   l#&, pa&o 128&l Or the Qenmal Lati8 OS’
~14 ~riaturo,       ro868 al r0l.hrt
             ~tsd           Bind8 8ml Aid, The proper
                          State8
     orfloOr or              0r rry Stat0 Dopartmontr
                        orrioorr
     bureaue, or dlrielooa     of Stat0 8gonoler an IIOr+
     by autb9rlz0a    to mati ap lleation      ror and rooept
     -7     irtr    x-ante or  81  f otmontr  or fundsrroa
     tho 8 ad     ~tator’Qovmmtmt         to bo u8Od on Stato
     eoopsratlto and other 7odenl          prejootr an4 pro-
     @ran8 in T$xuS, laolud           oonrtruotion Oi pub110
     hiialngr,     ropalw,   and'"t sromm8nto.          or 0~0b
     Pedoral fundr a# may bo boporltob ln tho3 tate
     Treasury am horebr appropriated          to the rpooltlo
     purpose autborlced    b7 tho lrodrral Nmmuaeat,        end
     rubjoot to the llmltatlon        plraed oa thlr Aat.*
             brti0i8 4368 0r th0 Beti                 oitii stew8           or TOQ#
               ortdor      t&t      the State Troaruror
                                              ahall omoote a
%i9%tfii     sua of HO 000 .ondltlmmA that ho dU        faith-
full7 lx e o uto
               tho 4hd8     o# hlr 0rr eer said A&t1010 &I#0
-km   tho followlag  rdditlonal   QTUVf rlon:
             mfn adaltloa to tho aboto tho 3str Troarurer
     shall    malt0 md eater ifit4m7 rpeol0l bon4 a0 aa
     be required br en Aot of Oongnrr                     Or by m7   Ted-
     oral dopartaent or oftlolal  to vrot8ot aa7 and
     all Federal fund8 rhloh #hall hare bees eeoared
.      ..
                                                           .


    Honorable     Coo, 111.Cox, P848 3


            or rhloh may horesattrr be rooolrod by bho Stato
            0r TOX~S rIWB tho ?odUSl   ~OlH'lUlOnt 8Sb dOpO8itrd
            with the Stat0 TMa8urorr Sala bond shall br ln
            8UOh 89    and o~pdl)l~nod _ and
                                         -   approved araag             bo-
            proeorlbod b7 the AOt Of GOlLglW88or atlOb aoVa?&-
            ment or Oifiolal     afOrOMld.    Said bond shall bo
            8 8 eoiti bond a06 *ha11 bo in addition t0 th8
            0rr f 0181 bond konlnrbovo nqe0a          and m@h 0r
            8ald bonds Oha       bo 8O~M t8 ldl dhinO&      000.
            traotr   8nd obligation8    and tho liability   tmdw
            eaoh of said bonds shah bo separate         Ed diStbOt
            ObligatiO~S~     All orponaa QOOO88~~ Ma lmldont
            to th o lxooution ot 8Wh spoolal      bond shall bo
            paid as in tho Aot oi ~Oll45~SSaa7 bo prorldod or
            b7 appropriation     mado by the LOgidStUPO    of Toxar
            iOr 8UOh pUr~O604r"
                It  18 tho opinion of thlr department       thereioro,
    that tho iundo referred      to by foe mar be dopositeb     in the
    State Treasaa-7 upon reoelpt     thereot and th elxpendlture there-
    or leade under the ruler,     regulations an4 laws governing the
    expenditure    Or other fItat0 rWd8I Or Said iundo lasy be handled
    ln an7 other way agreeablo      to thr ?&en1   Works Ag0no7~
                  hwting    tlat   this   8atl8iaotorily        19EWO~Syour ln-
    quiry,ro8ro
                                                           Vary truly    yours